DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Regarding the Information Disclosure Statement, filed on 08/24/22,  the IDS has been considered and the information contained therein does not adversely affect the indicated allowability of claims 1-7 in the office action mailed on 08/18/22.  Please find attached a signed IDS.

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: the record of prior art by itself or in combination with other references does not show a driving device comprising: 
an electric motor (80) having a rotating shaft (870); 
a motor housing (830) for accommodating the electric motor (80) and having a through-hole (837a) through which the rotating shaft (870) is inserted; 
a printed circuit board (30) fixed to the motor housing (830) and having a through-hole opposing area (A1, fig 4) on a motor-side surface (301) of the printed circuit board (30), the through-hole opposing area (A1) being opposed to an axial end of the rotating shaft (870) in an axial direction perpendicular to the printed circuit board (30); 
a rotational angle sensor (29) mounted to the printed circuit board (30) in the through-hole opposing area (A1); 
an electric power converting circuit (ECU 10) having multiple switching elements (121-126, 221-226, fig 3) for converting electric power and supplying such converted electric power to the electric motor (80), each of the multiple switching elements (121-126, 221-226) being mounted to the motor-side surface (301) and one of the multiple switching elements (123, 223) located at a position closest to the rotational angle sensor (29) being defined as a sensor-closest switching element (123, 223); 
a heat radiating member (837) located on a side of the printed circuit board (30) facing to the motor-side surface (301) for radiating heat generated in the multiple switching elements (121-126, 221-226); 
a heat transfer material (G) plastically deformed and adhered to the multiple switching elements (121-126, 221-226) and the heat radiating member (837) for transferring the heat from the multiple switching elements (121-126, 221-226) to the heat radiating member (837); and 
multiple mounted parts (R), each of which is a part different from the multiple switching elements (121-126, 221-226) and mounted to the motor-side surface (301) of the printed circuit board (30), 
wherein one of the multiple mounted parts (R ) is defined as a sensor-neighboring mounted part (R ), which is located at a position between the through-hole opposing area (A1) and the sensor-closest switching element (123, 223) when viewed them in the axial direction.

    PNG
    media_image1.png
    580
    584
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    657
    667
    media_image2.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Sonoda et al. (US 2018/0201302 A1) teaches an integrated electric power steering apparatus including a positive-side wiring pattern configured to connect a positive side of a power supply and a positive side of an inverter circuit and a negative-side wiring pattern configured to connect a negative side of the power supply and a negative side of the inverter circuit, in which one of the wiring patterns is formed on a central side of a wiring board and another of the wiring patterns is formed on an outer periphery side of the wiring board. A plurality of switching elements forming the inverter circuit are mounted between the positive-side wiring pattern and the negative-side wiring pattern formed on the wiring board.  Sonoda does not teach each of the switching elements being mounted to the motor-side surface and one of the switching elements located at a position closest to the rotational angle sensor being defined as a sensor-closest switching element, and a heat transfer material plastically deformed and adhered to the switching elements and the heat radiating member for transferring the heat from the switching elements to the heat radiating member, and  multiple mounted parts, each of which is a part different from the switching elements and mounted to the motor-side surface of the printed circuit board, wherein one of the multiple mounted parts is defined as a sensor-neighboring mounted part, which is located at a position between the through-hole opposing area and the sensor-closest switching element when viewed them in the axial direction.
Furthermore, Yamasaki et al. (US 2012/0098361 A1) teaches a heat sink has two heat radiation blocks. The heat radiation block is formed in a wide column shape. The heat radiation block has connection parts at both ends. The connection parts have respective holes formed to pass through in the axial direction of a motor. One screw is inserted in one connection part and threaded into a motor case. The other screw is inserted in the other connection part and threaded into the motor case together with a cover. A power module forming an inverter circuit of each of two power supply systems is arranged on each heat radiation blocks.  However, Yamasaki also does not teach a driving device with an electric motor and a printed circuit board as recited in the instant invention claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEDA T PHAM/Examiner, Art Unit 2834